Warner, Chief Justice.
This was a claim case, on the trial of which the jury, under the charge of the court, found a verdict in favor of the claimants. A motion was made for a new trial, on several grounds, which was overruled by the court, and the plaintiffs excepted.
1. The deed executed by the defendant to the claimants, vested the title to the land in them, so far as to secure the payment of the consideration therein expressed, notwithstanding a bond was executed by the claimants to reeonvey the land on the payment thereof, as provided by the act of 1871. If the plaintiffs, as subsequent judgment creditors of the defendant Picket, had desired to have redeemed the land for the purpose of subjecting the same to their ft. fas., they could have done so by the payment of the debt, or debts, for which the deed was executed to secure, with the lawful interest thereon.
2. There was no error in the charge of the court in relation to the deed having been executed with intent to hinder and delay befendant’s creditors, in view of the evidence in the record. If the plaintiffs were not satisfied with the charge as given, because it did not go far enough, they should have requested the court to have added what they now insist it should have done.
3. If the jury believed the claimant’s witnesses, as it was *235their privilege to do, the verdict was not contrary-to law or the evidence.
Let the judgment of the court below be affirmed.